IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 


NO. 3-93-505-CV


JAMES E. PIERCE, JR.,

	APPELLANT

vs.



TEXAS GUARANTEED STUDENT LOAN ASSOCIATION,

	APPELLEE

 

FROM THE COUNTY COURT AT LAW NO. 3 OF TRAVIS COUNTY

NO. 165,343, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING
 

PER CURIAM
	Appellant James E. Pierce, Jr. seeks review by petition for writ of error from a
judgment of the county court at law of Travis County in favor of appellee Texas Guaranteed
Student Loan Association.  The parties have filed a joint motion grant writ of error and to reverse
the judgment and remand the cause because error appears on the face of the record.  See Capitol
Brick, Inc. v. Fleming Mfg. Co., 722 S.W.2d 399, 401 (Tex. 1986) (impermissible in default
judgment to award damages in excess of amount specifically pleaded).  We grant the motion. 
Tex. R. App. P. 59(a)(1)(A).
	The judgment of the trial court is reversed and the cause remanded for trial on the
merits.

Before Chief Justice Carroll, Justices Aboussie and B. A. Smith
Reversed and Remanded on Joint Motion
Filed:  December 15, 1993
Do Not Publish